Citation Nr: 0614331	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-28 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD) in excess of 50 percent 
prior  to May 14, 2002; and in excess of 70 percent 
thereafter. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from an October 2001 RO rating decision in 
which the veteran was awarded 30 percent for service 
connection for PTSD effective April 3, 2000 (date of original 
claim).  By a September 2003 rating decision, the RO 
increased his rating to 50 percent effective from April 3, 
2000, and to 70 percent effective from May 14, 2002.


FINDINGS OF FACT

1.  Prior to May 14, 2002, the veteran's service-connected 
PTSD was not manifested by the type and degree of symptoms 
that approximated occupational and social impairment with 
deficiencies in most areas, such as work, school, family  
relations, judgment, thinking, or mood.  

2.  Since May 14, 2002, the veteran's PTSD has not been 
manifested by such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to  
perform activities of daily living (including maintenance of  
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 


CONCLUSIONS OF LAW

1.  Prior to May 14, 2002, the criteria for a disability 
rating in excess of 50 percent for PTSD were not met.   38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400,  4.3, 
4.7, 4.10, 4.14, 4.130, Diagnostic Code 9411 (2005).

2.  Since May 14, 2002, the criteria for a disability rating 
in excess of a 70 percent rating for PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.400, 4.3, 
4.7, 4.10, 4.14, 4.130, Diagnostic Code 9411  (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Claim for higher rating

The veteran filed his original service connection claim for 
PTSD in April 2000.  Thereafter, service connection was 
established via an October 2001 rating decision, in which a 
30 percent rating was assigned, effective from April 3, 2000.  
The veteran properly appealed.  A rating decision was issued 
in September 2003 in which the veteran was awarded a 50 
percent rating, effective from April 3, 2000, and awarded a 
70 percent rating, effective from May 14, 2002.  However, 
where a  claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  Thus, this claim is 
still on appeal.
 
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet.  App. 119 (1999).   
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute  an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  38 
C.F.R.§  4.1; Mauerhan v. Principi, 16  Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. 

A Global Assessment of Functioning (GAF) score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207  (1994).  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning  (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV at 44-47.  A 
GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV at 44-47.

A. Period prior to May 14, 2002

Pursuant to the relevant Diagnostic Code, a 70 percent rating 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Codes 9400-9411.

According to relevant evidence for this period, (which 
includes VA progress notes from April to August 1980 and from 
April 1996 to May 2002, September 2000 medical questionnaire, 
and an October 2000 examination conducted for VA purposes), 
the veteran's PTSD symptoms included mood disturbances such 
as depression, anxiety, isolation, and irritability.  He 
reported experiencing occasional nightmares, which caused him 
to have problems sleeping, and occasional problems with 
memory.  He was, however, usually reported as well groomed 
and orientated to person, place, and time, with appropriate 
affect.  Specifically, during the October 2000 examination, 
and in several VA outpatient visits, he was described as 
having an intact memory, with good judgment and insight.  

Furthermore, at the October 2000 examination, he reported 
occasional, isolated suicidal thoughts, but did not think he 
would go through with it.  Nevertheless, over the course of 
this claim, he has routinely denied suicidal or homicidal 
thoughts.  His daily activities are not affected by symptoms 
such as fantasy, confusion, panic, or explosive periods of 
aggressiveness.  Also, there is no evidence showing impaired 
impulse control.  That is, there is no objective evidence of 
acts of physical violence towards others.  Indeed, at the 
October 2000 examination, he denied "[getting] into 
fights," but admitted to non-physical confrontations with 
his then wife (the veteran and his wife have since divorced, 
but during the relevant time period, they were married for 10 
years).

The examiner from the October 2000 examination reported the 
veteran's GAF score as 54, which indicated, as detailed 
above, moderate but not severe mental health symptoms such as 
difficulties with occupational, social, or educational 
functioning, with deficiencies in most areas.  Such a GAF 
score is generally consistent with the criteria for a 50 
percent rating pursuant to Diagnostic Code 9411.  See 38 
C.F.R. 4.130, Diagnostic Code 9411.

In sum, although the veteran has reported some PTSD symptoms 
such as memory problems, one episode of suicidal ideation, 
irritability, and isolation (difficulty in maintaining 
relationships), in considering the totality of the disability 
picture, at no point prior to May 14, 2002 does the record 
reveal a disability picture due to PTSD symptoms that 
approximates the type and degree of symptoms contemplated by 
the criteria for a higher disability rating of 70 percent.  
See 38 C.F.R. § 4.7 (2005). 

B. Period since May 14, 2002

A 100 percent  disability rating contemplates total 
occupational and social  impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to  perform activities of daily living 
(including maintenance of  minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).  

Relevant evidence for this period includes VA PTSD treatment 
notes from May 14, 2002 to present, a September 2002 letter 
from a VA social worker, and a July 2004 private counselor's 
letter.  Treatment records indicate that the veteran 
reportedly continues to experience PTSD symptoms such as 
nightmares, irritability flashbacks, isolation and panic 
attacks.  In fact, the September 2002 VA social worker letter 
reflects that the veteran's symptoms were so severe that 
sustaining employment by the veteran was unlikely.  
Similarly, a July 2004 private counselor letter indicated 
that due to the veteran's PTSD symptoms, he was unable to 
maintain employment.  Subsequently, the veteran was awarded a 
total disability rating based on individual unemployability 
in January 2005.

Despite the veteran's reported symptoms, which appear to be 
severe in nature, there is no evidence to suggest that he is 
disorganized, confused, a persistent danger to himself or 
others, has problems with personal hygiene, or is unable to 
concentrate at a level that equates to total occupational and 
social impairments that would warrant a 100 percent schedular 
rating.  The veteran has consistently presented to his VA 
outpatient PTSD group therapy visits as groomed, with fair to 
good eye contact, clear and coherent speech, appropriate 
affect, and fair to good judgment and insight.  No suicidal 
or homicidal ideations were reported.  Further, although the 
veteran reported feeling isolated, and had been divorced 
twice, during a May 2003 group therapy session, he was able 
to provide support to a fellow veteran who was experiencing a 
crisis, and has routinely interacted in group therapy 
sessions with an appropriate affect.

Furthermore, despite the veteran's complaints about poor 
memory, memory testing has been intact.  He has not been 
disoriented to time, person or place, and has been able to 
conversate about current events in a few group therapy 
visits.  He remains coherent and organized, has been 
described in VA group therapy notes as pleasant.  He does not 
experience delusions or hallucinations, and he has not 
exhibited inappropriate behavior.  

In addition, at a May 2003 VA outpatient visit, his GAF score 
was reported as being 45, which was a decrease from the 
previous reported score.  Nevertheless, as detailed above, 
this score indicates serious symptoms, which is generally 
consistent with a 70 percent rating pursuant to Diagnostic 
Code 9411.  See 38.  C.F.R. 4.130, Diagnostic Code 9411.

In sum, since May 14, 2002, the veteran's PTSD symptoms have 
not approximated the type and degree of symptoms contemplated 
by the criteria for a 100 percent schedular disability 
rating.  See 38 C.F.R. § 4.7 (2005). 
  
II. Duty to notify and assist

Finally, the Board finds that VA has satisfied all duties to 
notify and assist the veteran with respect to his claim in 
accordance with 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159 (VCAA).  VA made all efforts to notify and to assist 
the veteran with regard to the evidence obtained, the 
evidence needed to substantiate his claim, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The RO sent correspondence to the 
veteran in June 2001, which discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, and the pertinent laws and regulations.  
The RO also issued a September 2003 statement of the claim, 
which included a cover letter explaining the laws and 
regulations of the VCAA.

Any defect with regard to the timing of the notice to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the appeals process, 
and readjudication of his claim in a December 2005 
supplemental statement of the case.  Pelegrini v. Principi, 
18 Vet.  App. 112 (2004); Mayfield v. Nicholson, 19 Vet.  
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed.  
Cir. Apr. 5, 2006).  

As to VA's duty to assist, the veteran's relevant private and 
VA treatment records are in the case file, and he was 
examined for VA purposes.  There are no indications that 
relevant records exist that have not been obtained.  Thus, VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991); 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD) in excess of 50 percent 
prior to May 14, 2002; and in excess of 70 percent 
thereafter, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


